Citation Nr: 0211527	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  95-16 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for glaucoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran had verified active military service from 
September 1966 to September 1969 and from February 1974 to 
October 1986.  Other periods of active military duty have not 
been verified by the RO.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating determination 
of the Houston Department of Veterans Affairs (VA) Regional 
Office (RO).  

During the course of this appeal, the RO increased the 
disability evaluation for the veteran's glaucoma from 10 to 
50 percent.  The veteran is generally presumed to be seeking 
the maximum available evaluation, and this issue, 
accordingly, remains before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993).

The Board remanded the issues that are the subject of this 
decision in July 1998, November 1999, and September 2000.  
Review of the actions performed by the RO reveal that the 
mandate of those remands has been fulfilled.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's glaucoma is manifested by vision 
correctable to better than 20/40 bilaterally, and visual 
field defecits of not less than 15 degrees.

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.20, 4.75, 4.76, 
4.76a, 4.84a Diagnostic Codes 6013, 6079, 6080 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has issued final regulations to implement 
these statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that VA's duties to 
the veteran have been fulfilled with respect to the issue of 
entitlement to an increased rating for glaucoma.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
Supplemental Statements of the Case, Board remands, and the 
VCAA notification letter dated in March 2002 informed the 
veteran and his representative of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, he has been provided several VA medical 
examinations in connection with his claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  Finally, the Board notes that the veteran 
submitted a statement in June 2002 that he had no additional 
evidence to furnish.  In sum, there is no indication in this 
case that the veteran's claim for benefits is incomplete with 
respect to the issues of entitlement to an increased rating 
for glaucoma.

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.

Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

Primary, noncongestive glaucoma is rated on the basis of 
impairment of visual acuity or loss of field of vision.  
38 C.F.R. § 4.84a, Diagnostic Code 6013.

The basis of the rating for visual impairment will be the 
best distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2001).  Visual acuity of better 
than 20/40 in both eyes is noncompensably disabling.  
38 C.F.R. § 4.84a, Diagnostic Code 6079.

Under 38 C.F.R. § 4.84a DC 6080, ratings for impairment of 
field vision, concentric contraction of visual field: to 5 
degrees:  bilateral is 100 percent, unilateral is 30 percent, 
or rate as 5/200 (1.5/60); to 15 degrees but not to 5 
degrees:  bilateral is 70 percent, unilateral is 20 percent, 
or rate as 20/200 (6/60); to 30 degrees but not to 15 
degrees:  bilateral is 50 percent, unilateral is 10 percent, 
or rate as 20/100 (6/30); to 45 degrees but not to 30 
degrees:  bilateral is 30 percent, unilateral is 10 percent, 
or rate as 20/70 (6/21).

Factual Background

The record includes complete treatment records from Brooke 
Army Medical Center dating from before the veteran's 
separation from service in 1986 to April 2002.  The veteran 
has undergone numerous glaucoma evaluations during that 
period and visual field test results with graphs are of 
record.  The examiner, as reported below, reviewed these 
charts and opined that they were not convertible into the 
readings required for application of the rating schedule.

The veteran was examined by VA in January 1995.  His vision 
was noted to be correctable to 20/25 on the right and 20/30 
on the left.  Visual field testing was noted to be not 
indicated in view of the healthy appearance of the optic 
nerve heads.

The veteran was examined by VA in October 1998, April 2000 
and October 2000.  In October 1998, his vision was noted to 
be correctable to 20/20 on the right and 20/25 on the left.  
At the two examinations in 2000, his vision was noted to be 
correctable to 20/25 bilaterally.  His visual field loss was 
not reported in percentage numbers by either examiner; 
however, charts were included and were interpreted by the VA 
examiner in April 2002.  The loss was described as 
"significant" in October 2000.

The veteran was examined by VA in August 2001.  He was noted 
to have glaucoma, which had been managed on topical drops.  
He had had a trabeculectomy performed on the right eye in 
November 2000.  The veteran's visual acuity without 
correction was 20/40 in the right eye and 20/50 in the left.  
His pinhole vision was 20/25 in the right eye and 20/30 in 
the left.  His extraocular motility was full.  His 
intraocular pressures measured 20 mmHg in the right eye and 
18 mmHg in the left.  Goldmann visual fields were performed 
which showed a paracentral visual field defect in the right 
eye as well as an arcuate defect in the right eye.  The left 
eye has an arcuate defect inferiorly according to his 
Humphrey visual field.  The percentages were not reported.

The most recent VA examination was in April 2002.  The 
examiner reviewed the veteran's past records and reassessed 
his physical status.  The examiner noted that the treatment 
records from Brooke Army Medical Center were provided that 
included visual fields from January 7, 1984; May 18, 1995; 
November 9, 1995; March 7, 1997; and July 15,1998.  All of 
these visual fields were Humphrey visual fields, not Goldmann 
visual fields.  The Humphrey visual fields only measure the 
central 30 degrees and do not map out the full visual field, 
therefore, it was not possible to convert that information as 
requested by the Board's remand instructions.

Therefore, the only visual fields available for review were 
the previous fields done by the same examiner, which were 
Goldmann visual fields.  There were two Goldmann fields, one 
from October of 2000, which was a left eye only and again in 
October 1998, it was a left eye only.  There was not a 
complete set on either one.

Treatment records from Brooke Army Medical Center were 
available from 1987.  At that time, this veteran was 
considered a glaucoma suspect based on increased intraocular 
pressures.  He was on Timoptic 0.5% twice a day in each eye 
at that time.  He had been managed medically on a variety of 
topical preparations for glaucoma ever since 1996.  He 
received laser peripheral iridotomies when he was diagnosed 
with narrow angles.  He has been managed successfully on a 
variety of different glaucoma drops until November of 2000 
when he underwent a trabeculectomy to the right eye for 
progressive visual field loss as measured by the Humphrey 
visual fields analyzer.  He had most recently received a 
trabeculectomy with intraocular lens implant to the left eye 
in February of 2002; again for progression of visual field 
loss in that left eye.  He was on two different ocular 
medications in that left eye, Pred Forte one drop in the left 
eye every two hours and Cosopt one drop twice a day in the 
left eye.  The veteran also had a history of diabetes since 
1998.  He had not developed ocular complications requiring 
laser intervention.

On examination, the veteran's visual acuity was correctable 
to 20/20 in each eye.  His extraocular motility was full.  
His pupils were equally round and reactive to light and there 
was no afferent pupillary defect.  His anterior segment 
examination revealed a functional trabeculectomy bled in the 
right eye.  The left eye had a Seton reservoir in place with 
a tube in the anterior chamber.  He also had a posterior 
chamber intraocular lens that was well centered in the left 
eye.  He had a patent peripheral iridotomy in each eye.  His 
intraocular pressures measured 21 in the right eye and 17 in 
the left.  Funduscopic examination revealed asteroid hyalosis 
involving the left eye.  His cup-to-disc ratio was 0.9 in the 
right eye and 0.6 in the left.  His macula and vessels were 
normal in each eye.

Goldmann visual fields were performed which revealed a large 
inferotemporal defect in the left eye along with generalized 
constriction.  The right eye had an inferior nasal step 
defect, paracentral defect and generalized constriction of 
the visual field.  The field contraction rating in the right 
eye averaged to 37% and the left averaged to 21%.  

The visual field from August of 2001 showed the right eye to 
have the same paracentral defect along with a nasal arcuate 
defect.  The left eye had a small inferior arcuate defect.  
The field contraction rating in the right eye at that time 
was 49%; in the left eye was 46%.  These were the only two 
Goldmann visual fields he had to analyze; as all previous 
fields from BAMC were Humphrey visual fields that cannot be 
converted to Goldmann standards.  The veteran had progressive 
field loss in each eye and the appropriate surgery was 
performed.  

Analysis

As noted above, the most recent VA examination revealed that 
the veteran's best corrected distant vision was 20/20 in each 
eye.  The worst recorded "best corrected distant vision" in 
January 1995 was 20/25 on the right and 20/30 on the left.  
Therefore, an evaluation in excess of 50 percent is not 
warranted on the basis of impairment of visual acuity.  

The RO has determined that the veteran's glaucoma is 50 
percent disabling due to concentric contraction of his visual 
fields.  Review of the record discloses that during the 
appeal period, the average concentric contraction of the 
veteran's visual field has not been less than 15 in either 
eye.  Therefore, a higher rating is not available due to 
impairment of the veteran's visual field.

In sum, when all pertinent disability factors and all 
potentially applicable diagnostic codes are considered, the 
Board must conclude that the veteran's bilateral chronic open 
angle glaucoma does not more nearly approximate the criteria 
for a higher evaluation than those for the assigned 
evaluation of 50 percent.  

The Board has also considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from this disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of this issue for extra-
schedular consideration is not warranted.

In sum, the preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased evaluation for glaucoma is 
denied.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

